Exhibit 10.9

DIRECTOR FORM

 

Name of Participant:    [__________] Number of Shares of Restricted Stock:   
[__________] Date of Grant:    [__________]

WATERS CORPORATION

2020 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

This agreement (this “Agreement”) evidences the grant of shares of Restricted
Stock by Waters Corporation (the “Company”) to the individual named above (the
“Participant”), pursuant to and subject to the terms and conditions of the
Waters Corporation 2020 Equity Incentive Plan (as from time to time amended and
in effect, the “Plan”). Except as otherwise defined herein, all capitalized
terms used herein have the same meaning as in the Plan.

1. Grant of Restricted Stock. On the date of grant set forth above (the “Date of
Grant”), the Company granted to the Participant, pursuant to and subject to the
terms and conditions set forth in this Agreement and in the Plan, the number of
shares of Restricted Stock set forth above (the “Shares”), subject to adjustment
pursuant to Section 7 of the Plan in respect of transactions occurring after the
date hereof.

2. Vesting. The term “vest” as used herein with respect to any Share means the
lapsing of the forfeiture conditions described in this Section 2 with respect to
such Share and the term “vested” as applied to any Share means that the Share is
not then subject to forfeiture as described in this Section 2. Unless earlier
terminated, forfeited, relinquished or expired, one hundred percent (100%) of
the Shares will vest on the first (1st) anniversary of the Date of Grant,
subject to the Participant remaining in continuous Employment from the Date of
Grant through such vesting date. If the Participant’s Employment ceases for any
reason prior to such vesting date, all then outstanding and unvested Shares will
be automatically and immediately forfeited immediately upon such termination for
no consideration. Notwithstanding the foregoing, in the event the Participant’s
Employment terminates due to his or her death, any Shares that are then
outstanding and unvested shall vest in full as of immediately prior to such
termination.

3. Company Policies. By accepting the Shares, the Participant expressly
acknowledges and agrees that the Participant’s rights, and those of any
permitted transferee, with respect to the Shares, including the right to any
proceeds from the disposition thereof, are subject to Section 6(a)(5) of the
Plan (including any successor provision). The Participant further agrees to be
bound by any policy of the Company or any of its Affiliates that relates to
trading on non-public information and permitted transactions with respect to
shares of Stock, including limitations on hedging and pledging. Nothing in the
preceding sentence will be construed as limiting the general application of
Section 6 of this Agreement.

4. Nontransferability. Prior to becoming vested, the Shares may not be
transferred except as expressly permitted under Section 6(a)(3) of the Plan.
Following vesting, the Shares may be transferred subject to compliance with
applicable law and the terms of any policies of the Company or any of its
Affiliates.



--------------------------------------------------------------------------------

5. Taxes. The Participant is responsible for satisfying and paying all taxes
arising from or due in connection with the grant, vesting or disposition of the
Shares. The Company will have no liability or obligation related to the
foregoing.

6. Provisions of the Plan. This Agreement is subject in its entirety to the
provisions of the Plan, which are incorporated herein by reference. A copy of
the Plan as in effect on the Date of Grant has been made available to the
Participant. By accepting the Shares, the Participant agrees to be bound by the
terms of the Plan and this Agreement. In the event of any conflict between the
terms of this Agreement and the Plan, the terms of the Plan will control.

7. Acknowledgements. The Participant acknowledges and agrees that (i) this
Agreement may be executed in two or more counterparts, each of which will be an
original and all of which together will constitute one and the same instrument;
(ii) this Agreement may be executed and exchanged using facsimile, portable
document format (PDF) or electronic signature, which, in each case, will
constitute an original signature for all purposes hereunder; and (iii) such
signature by the Company will be binding against the Company and will create a
legally binding agreement when this Agreement is countersigned by the
Participant.

[Signature page follows.]

 

-2-



--------------------------------------------------------------------------------

The Company, by its duly authorized officer, and the Participant have executed
this Agreement as of the Date of Grant.

 

WATERS CORPORATION By:  

                 

Name:  

                 

Title:  

                 

 

Agreed and Accepted: By  

 

  [Participant’s Name]

[Signature Page to Restricted Stock Agreement]